     Case 2:17-cv-00118-JAM-EFB Document 74 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IVAN S. LEE,                                     No. 2:17-cv-118-JAM-EFB PS
12                       Plaintiff,
13            v.                                       ORDER
14    CITY OF SACRAMENTO,
15                       Defendant.
16

17           On July 29, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. Plaintiff filed objections on August 11,

20   2020, and they were considered by the undersigned.

21           This court reviews de novo those portions of the proposed findings of fact to which

22   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

23   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

24   to any portion of the proposed findings of fact to which no objection has been made, the court

25   assumes its correctness and decides the motions on the applicable law. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   /////
                                                      1
     Case 2:17-cv-00118-JAM-EFB Document 74 Filed 09/09/20 Page 2 of 2

 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 3   Accordingly, IT IS ORDERED that:
 4          1. The proposed Findings and Recommendations filed July 29, 2020, are adopted;
 5          2. Defendant’s motion to enforce the settlement agreement (ECF No. 54) is granted;
 6          3. Plaintiff’s motion to set aside the settlement agreement (ECF No. 57) is denied;
 7          4. Defendant is directed to pay plaintiff $8,750 within 14 days of the date of service of
 8          this order;
 9          5. Defendant’s request for attorney’s fees is denied without prejudice to filing a properly-
10          supported motion for attorneys’ fees; and
11          6. This action is dismissed with prejudice pursuant to the terms of the parties’ settlement
12          agreement.
13
     DATED: September 9, 2020
14
                                                  /s/ John A. Mendez____________              _____
15

16                                                UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
